933 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome J. PALUMBO, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5077.
United States Court of Appeals, Sixth Circuit.
May 20, 1991.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Jerome J. Palumbo, Sr., a federal prisoner, appeals through counsel the denial of his "Motion for findings of fact pursuant to Fed.R.Crim.P. 32 and modification of sentence pursuant to 28 U.S.C. Sec. 2255."    This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Palumbo was convicted by a jury of conspiracy to defraud a bank insured by the F.D.I.C., four counts of aiding and abetting embezzlement, four counts of aiding and abetting the making of false entries in bank statements, and three counts of aiding and abetting the making of false statements to overvalue land or property.  He received a sentence of twelve years imprisonment and $65,000 in fines.  In this motion, he alleged that his counsel had failed to inform him of the significance of the presentence investigation report, that the report contained numerous errors, that the district court had failed to comply with Fed.R.Crim.P. 32, and that his parole eligibility had been negatively impacted as a result.  The district court rejected these arguments and denied the motion.  On appeal, Palumbo asserts that his counsel was ineffective for failing to explain the importance of the presentence report and for failing to insure that the district court appended a copy of its findings concerning the report before it was forwarded to the Parole Commission.


3
Upon consideration, it is concluded that Palumbo's claims on appeal are meritless.  The transcript of the sentencing hearing shows that his counsel discussed the impact the presentence report would have on parole considerations at length in petitioner's presence, and succeeded in having the court strike several challenged items.  Counsel was not obligated to inform the district court of the requirements of Fed.R.Crim.P. 32.    United States v. Manni, 810 F.2d 80, 83 (6th Cir.1987) (per curiam).


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.